Citation Nr: 0825854	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral vision loss. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 
 
3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008) for residuals of bilateral 
orchiectomy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty in the U. S. Navy from July 
1964 to May 1968.  His DD-214 reflects that he received the 
Vietnam Service Medal.

Service connection for an eye condition, stated as compound 
hyperopic astigmatism, was denied by a decision of the 
Department of Veterans Affairs (VA) agency or original 
jurisdiction in March 1969.  The veteran was notified of this 
decision by letter dated in March 1969 but did not file a 
timely appeal.  This determination is final. See 38 C.F.R. 
§ 20.1103 (2008).  He attempted to reopen his claim in this 
regard in January 2006. 

Service connection for PTSD was initially denied in August 
1998 by the VA Regional Office (RO) in Oakland, California.  
The veteran was notified of that determination the same month 
but did not file a timely appeal and the decision became 
final.  He attempted to reopen his claim for such by written 
and oral correspondence dated in August 2001.  A June 2003 
rating action declined to reopen the claim.  The appellant 
was notified of the denial of the claim that same month.  He 
once again attempted to reopen the claim for PTSD by letter 
and supporting documentation received in March 2005.

The appellant provided notice in September 2005 that he had 
relocated to within the jurisdiction of the Lincoln, Nebraska 
RO.  In April 2000, the RO reopened the claim of entitlement 
to service connection for PTSD and denied the issue de novo.  

This current appeal comes before the VA Board of Veterans 
Appeals (Board) from an April 2006 rating action of the VARO 
in Lincoln, Nebraska that declined to reopen the claim for 
service connection for an eye disorder, and denied service 
connection for PTSD, as well as compensation under 38 
U.S.C.A. § 1151 for residuals of bilateral orchiectomy.

The Board points out, however, that whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the underlying 
claim may be considered. See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, regardless of the RO's action, 
the Board must initially address the question of whether "new 
and material" evidence has been presented sufficient to 
reopen the claim of claim. Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Thus, the issue of entitlement to service 
connection for PTSD has been re-characterized on the title 
page of this decision.

Additionally, the veteran asserts that he pursued gender 
change after service to cope with trauma associated with the 
stress of his military service.  In a statement received in 
July 2006, he contends that compensation under 38 U.S.C.A. 
§ 1151 is warranted on the basis that the orchiectomies 
performed by VA on him in June 1999 occurred while he was on 
medication for PTSD.  He avers that had he not been under 
medication and suffering from PTSD, he would not have 
consented to the operation, and that VA was in error to have 
performed the surgery.  The Board points out, however, that 
in this regard, the appellant appears to be pursuing 
compensation for bilateral orchiectomy on two distinct bases 
for service connection, only one of which (the 1151 claim) 
has been appropriately developed for appellate review.  
Therefore, to the extent that he is also claiming service 
connection for residuals of bilateral orchiectomy secondary 
to PTSD, this matter is referred to the RO for appropriate 
consideration.  

Following review of the record, the issue of entitlement to 
service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed November April 1969 rating decision, the 
RO denied entitlement to service connection for compound 
hyperopic astigmatism.

2.  Evidence received subsequent to the April 1969 RO 
determination, when considered by itself or together with 
previous evidence of record, does not relate to an 
unestablished fact necessary to support the claim of service 
connection for eye disability.  

3.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
the genitourinary system as a result of elective surgery by 
VA in June 1999.


CONCLUSION OF LAW

1.  The RO's April 1969 decision denying service connection 
for compound hyperopic astigmatism is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  The evidence received subsequent to the RO's April 1969 
decision is not new and material and the appellant's claim of 
entitlement to service connection for an eye condition is not 
reopened. 38 C.F.R. § 3.156 (2008).

3.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability as a result of 
surgical treatment by VA in June 1999 have not been met. 38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 &Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed conditions.  

As to the claims currently being adjudicated, the VCAA duty 
to notify was satisfied by way of letters sent to the 
appellant in January 2006 that fully addressed the notice 
elements and was initially sent prior to the AOJ decisions in 
these matters.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant and VA's respective duties for obtaining evidence.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of whether new and material evidence 
has been received to reopen the claim of service connection 
for vision loss and compensation under 38 U.S.C.A. § 1151.  
Private and VA clinical records, to include the results of a 
thorough ophthalmology examination, have associated with the 
claims folder.  A VA clinician thoroughly reviewed the record 
in February 2006 and provided a medical opinion.  The veteran 
has submitted a number of statements in support of his claim.  
Significantly, neither he nor his representative has 
identified and the record does not otherwise indicate any 
additional evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Consequently, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims 
currently being adjudicated.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that all necessary development has been accomplished 
and that appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Congenital or developmental defects, such as refractive error 
of the eye are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes. 
38 C.F.R. § 3.303(c) (2008).  A defect is a structural or 
inherent abnormality or condition which is more or less 
stationary in nature. VAOPGCPREC 82- 90.  A disease may be 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown. Id.  Service connection may be granted for 
congenital and/or developmental conditions if subject to 
superimposed disease or injury during military service. Id.

1.  New and material evidence to reopen the claim for service 
connection for bilateral vision loss

Factual background and legal analysis

The record reflects that the RO initially denied entitlement 
to service connection for eye disability by rating action 
dated in April 1969.  The appellant did not file a timely 
appeal and this determination became final. See 38 C.F.R. 
§ 20.1103.  He attempted to reopen his claim for such in 
correspondence received in January 2006.  As the April 1969 
RO decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim of entitlement to 
service connection for an eye condition should be reopened 
and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 
273 (1996).  A claim that is the subject of a final decision 
can only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1969 RO decision 
denying entitlement to service connection for eye disability 
included service medical records showing that upon enlistment 
examination in July 1964, the veteran indicated that he wore 
glasses.  Distant vision was shown to be 20/20 in the right 
eye and 20/30 in the left eye with near vision of J-1 in each 
eye.  He was seen in the eye clinic in September 1964 where 
it was recorded that he complained of impaired vision.  
Evaluation on this occasion disclosed 20/20 and 20/70 vision 
in the right and left eyes, respectively.  A diagnosis of 
compound hyperopic astigmatism was rendered.  It was noted 
that glasses were being ordered.  The service medical records 
reflect no treatment for eye injury.  On examination in May 
1968 for discharge from active duty, distant vision was shown 
as 20/25 and 20/70 in the right and left eyes, respectively, 
both correctible to 20/20.  The summary of defects cited 
defective vision, bilaterally, corrected to 20/20 by pinhole.  

By rating dated in April 1969, service connection was denied 
for compound hyperopic astigmatism on the basis that it was a 
constitutional or developmental abnormality and not a 
disability under the law.  As noted previously, the appellant 
attempted to reopen his claim for an eye disorder in January 
2006.  He stated at that time that he was a welder in service 
and experienced flash burns on a number of occasions.

Evidence added to the record following the RO's 1969 denial 
of the claim of service connection for eye disability 
consists of private clinical data as well as voluminous VA 
outpatient records showing treatment for multiple complaints 
and disorders, including vision problems.  A VA outpatient 
ophthalmology clinic record dated in November 2004 showed 
that the veteran returned for his routine annual eye 
examination.  He stated that his vision had been slowly 
worsening over the years.  It was noted that he had worn 
prescriptions lenses since he was a child.  A comprehensive 
ophthalmology evaluation was accomplished followed by 
diagnoses of anisometropia, LXT (left exotropia)-since he 
was a child, and high astigmatism, likely underlying 
meridional amblyopia.  Also received was information obtained 
from the internet pertaining to the signs, symptoms and 
treatment of astigmatism.

The Board finds in this instance that while pertinent 
evidence received since the April 1969 rating decision is new 
in the sense that it was not previously of record, it is not 
"material" to the facts of this case.  There is still no 
clinical evidence that supports a finding that the veteran's 
current eye disability is related to any incident of service.  
The record reflects that the veteran carries vision diagnoses 
of anisometropia, astigmatism.  Anisometropia and astigmatism 
are considered errors of refraction. See Norris v. West, 11 
Vet. App. 219 (1998) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th ed. 1994).  Under 38 C.F.R. § 3.303(c), 
refractive error of the eye is not considered a disease or 
injury within the meaning of applicable legislation governing 
the award of compensation benefits.  

The veteran was shown to have worn glasses prior to service.  
It was noted in November 2004 that he has had exotropia since 
he was a child.  As indicated previously, there is no 
documentation of any superimposed trauma to the eyes in 
service that might have aggravated or worsened any 
preexisting eye condition.  In this regard, the Board would 
point out that should the appellant obtain clinical evidence 
that supports a nexus between service and a current eye 
condition, VA would be obligated to reconsider this matter.  
However, the additional information obtained since the April 
1969 RO decision, when considered alone or with previously 
submitted evidence, does not relate to an unestablished fact 
necessary to establish the claim.  It is therefore not 
material to reopen the claim.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's application to 
reopen the claim of service connection for bilateral eye 
disability is denied.

2.  Compensation under 38 U.S.C.A. § 1151 for residuals of 
bilateral orchiectomy.

Law and regulations

Applicable law provides that under 38 U.S.C.A. § 1151, 
compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the veteran's condition after such care or 
treatment. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c) (1).

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility. Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity. Id at 
101.

Factual background and legal analysis

As noted previously, the veteran asserts that compensation 
under 38 U.S.C.A. § 1151 is warranted on the basis that VA 
erroneously performed orchiectomies on him in June 1999 in 
violation of its own policy against performing transgender 
surgery.  He avers that had he not been under medication and 
suffering from PTSD, he would not have consented to the 
operations.

The record reflects that in private psychiatric records dated 
in September 1995, the veteran admitted to always wanting to 
dress as a woman and/or live as a woman.  He stated that from 
early childhood, he enjoyed dressing up in girls' clothing 
and became a 'girlfriend' to his disabled mother.  He related 
that he became more aware of his desires to live as a woman 
and that in recent weeks, had changed his name to R. and 
currently lived and dressed as a women.  It was noted that he 
had participated in one or more support organizations for 
gender reassignment, had sought the advice of an 
endocrinologist, and was being considered for gender 
reassignment surgery.  

A private psychiatric evaluation report dated in January 1996 
showed that the veteran had been prescribed a regimen of 
Estinyl, medroxy progesterone and conjugated estrogens for 
transsexual progression.  It was noted that he intended to 
continue with all of the medications and treating physicians, 
and eventually have sex change surgery from male to female in 
the future. 

A name change was effected by Court Order dated in February 
1996.

On VA examination in April 1997, it was noted that the 
appellant was more comfortable as a woman and was currently 
undergoing hormone therapy using female hormones.  A VA 
operation report dated in June 1999 reflects that the veteran 
underwent bilateral orchiectomies for a pre and post 
operative diagnosis of transsexualism.  No complications were 
noted.  A surgical pathology report showed marked tubular 
atrophy of both testes.  In November 1999, it was recorded 
that she was "pleased" with the results of orchiectomy and 
that any pain had completely resolved.  Pertinent diagnoses 
of transgender male to female and status post orchiectomy for 
testicular pain were recorded.  He continued to be prescribed 
female hormones.

In a VA outpatient clinic note dated in May 2001, it was 
recorded that "he is now choosing his male identity and does 
not want to be referred to as R. at this time...[and was] 
looking at blending and incorporating both male/female 
traits, wants to be called [a more masculinized version of 
female name] for the time being.  It was noted that he was 
dressed as a male on that occasion.  Subsequent VA outpatient 
clinic notes describe the veteran as male.  A psychiatry 
consultation note dated in November 2005 noted that he "felt 
stuck in the middle, not being able to perform either as a 
man or a woman."  It was reported that in the 1990s, he 
started taking hormones to become a woman, and had had an 
orchiectomy performed at the VA which he was angry about and 
resentful that VA performed it as "he feels he was 
misdiagnosed as a transsexual, which he denies he is."  It 
was noted in February 2006 that he preferred to go by his 
original name.  

A VA genitourinary review of the record was performed in 
February 2006 to evaluate the clinical evidence and to 
determine if there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care and/or to 
determine if there had been an event that was not reasonably 
foreseeable.  The examiner indicated that the claims folder 
and electronic clinical data were reviewed.  A comprehensive 
clinical background history was recited, to include review of 
the operative and pathology report.  Following examination of 
the record, the examiner opined that there was no evidence of 
record or trailing notes to indicate that any surgical 
complications had occurred.  

Legal Analysis

The evidence clearly shows in this instance that the veteran 
sought elective bilateral orchiectomy in June 1999 to 
progress his transformation from a man to a woman.  Indeed, 
he subsequently indicated in an ensuing VA outpatient noted 
dated in November 1999 that he was pleased with the procedure 
and that any pain had resolved.  VA clinic notes reflect no 
complaints or findings pertaining to any pathological 
residuals of the surgery.  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the requirements 
are not met for compensation under 38 U.S.C.A. § 1151.  
Moreover, following a thorough review of the veteran's file 
February 2006, a VA examiner unequivocally stated that there 
was no evidence of record to suggest that any surgical 
complications had occurred as a result of orchiectomy in 
1999.  

The veteran has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment.  
In this case, the necessary consequences of bilateral 
orchiectomy were the intended consequences which were to 
remove an aspect of his anatomy that characterized him as 
male.  He was actually given a benefit for which he was 
initially pleased.  While it appears that he may have 
rethought his decision to surgically excise his testes and 
fully transition into a female, there is no evidence to show 
other than this was accomplished exactly as he wanted and 
without any physiological complications.  Merely showing that 
he received care or treatment does not establish cause. See 
38 C.F.R. § 3.361(c) (1).

Consequently, in the absence of competent evidence which 
demonstrates additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or an 
event not reasonably foreseeable, the Board concludes that 
the legal requirements for compensation under 38 U.S.C.A. 
§ 1151 for additional disability following surgery in June 
1999 are not met.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
it must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection bilateral vision 
loss.

Compensation under the provisions 38 U.S.C.A. § 1151 for 
residuals of bilateral orchiectomy is denied.


REMAND

Review of the record discloses that the veteran has not been 
provided proper notice of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
PTSD.  During the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision which held that in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that in the context of a 
claim to reopen, the VCAA requires that VA look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to establish service connection that was insufficient in the 
previous denial. See Id.  The record does not reflect that 
this has been accomplished in this instance.  The case must 
therefore be remanded in this regard order to comply with the 
statutory requirements of the VCAA and applicable law.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's holding 
Kent v. Nicholson, 20 Vet. App. 1 
(2006) are fully met and complied 
with respect to the issue of 
whether new and material evidence 
has been received to reopen the 
claim for PTSD.

2.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


